       2:17-cr-20037-JES-JEH # 240          Page 1 of 11                                          E-FILED
                                                                    Friday, 15 February, 2019 08:15:42 PM
                                                                             Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )
              vs.                           )       Case No. 17-CR-20037
                                            )
BRENDT A. CHRISTENSEN,                      )
                                            )
       Defendant.                           )

            THE UNITED STATES OF AMERICA’S OMNIBUS MOTION
               IN LIMINE TO EXCLUDE IRRELEVANT EVIDENCE
                  BASED ON THE COURT’S PRIOR RULINGS

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby moves the Court in limine pursuant to Rules 401, 402, and 403 of the

Federal Rules of Evidence to exclude any irrelevant questioning, evidence, or argument

based on the Court’s prior rulings in this case.

                                        ARGUMENT

       Trial courts issue rulings on motions in limine to guide the parties on what

evidence it will admit later in trial. Perry v. City of Chicago, 733 F.3d 248, 252 (7th Cir.

2013). The Federal Rules of Evidence apply to the guilt phase of this trial. The Rules

permit the admission of relevant evidence – i.e., evidence having a tendency to make

any fact of consequence more or less probable – and exclude the admission of irrelevant

evidence. Fed. R. Evid. 401 and 402. Moreover, even relevant evidence may be excluded
       2:17-cr-20037-JES-JEH # 240          Page 2 of 11



if its probative value is substantially outweighed by the danger of unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

presenting cumulative evidence. Fed. R. Evid. 403.

       The Federal Rules of Evidence are generally inapplicable at sentencing. United

States v. Smith, 770 F.3d 628, 641 (7th Cir. 2014). Nonetheless, the Federal Death Penalty

Act governs the penalty phase of the trial and imposes its own limitation on the

admission of information:

       Information is admissible regardless of its admissibility under the rules
       governing admission of evidence at criminal trials except that information
       may be excluded if its probative value is outweighed by the danger of
       creating unfair prejudice, confusing the issues, or misleading the jury.

18 U.S.C. § 3953(c). This is a different standard than Rule 403, where evidence may be

excluded if its probative value is substantially outweighed by the danger of creating

unfair prejudice, confusing the issues, or misleading the jury. See United States v. Fell,

360 F.3d 135, 143-44 (2d Cir. 2004).

       Additionally, it is well-settled that “‘when a court decides upon a rule of law,

that decision should continue to govern the same issues in subsequent stages in the

same case.’” Kovacs v. United States, 739 F.3d 1020, 1024 (7th Cir. 2014) (quoting

Christianson v. Colt Indus. Operating Corp., 486 U.S. 800, 816 (1988); Arizona v. California,

460 U.S. 605, 618 (1983)). This Court has addressed various pretrial motions that have

resolved purely legal issues and that have resolved the admissibility of evidence at trial.

Because these preliminary issues of legality and admissibility are for the Court, and not




                                               2
       2:17-cr-20037-JES-JEH # 240             Page 3 of 11



the jury, the United States requests this Court to exclude the following questioning,

evidence, or arguments from the jury trial of this matter.

I.     Evidence And Arguments Requesting Jury Nullification Are Improper And
       Should Be Excluded From Trial

       Jury nullification occurs when a jury acquits a criminal defendant even though it

has found that the United States has met its burden of proof. United States v. Jinhuang

Zheng, No. 14-CR-424, 2017 WL 3434228, at *2 (N.D. Ill. Aug. 10, 2017).

       An unreasonable jury verdict, although unreviewable if it is an acquittal, is
       lawless, and the defendant has no right to invite the jury to act lawlessly.
       Jury nullification is a fact, because the government cannot appeal an
       acquittal; it is not a right, either of the jury or of the defendant.

United States v. Perez, 86 F.3d 735, 736 (7th Cir. 1996); accord United States v. Davis, 724

F.3d 949, 954 (7th Cir. 2013); United States v. Laguna, 693 F.3d 727, 730 (7th Cir. 2012)

(affirming district court’s exclusion of marginally relevant proposed evidence because it

risked jury nullification). Thus, “judges may exclude marginally relevant evidence and

evidence posing an undue risk of confusion of the issues without offending a

defendant’s constitutional rights.”Laguna, 693 F.3d at 730. (quoting United States v.

Alayeto, 628 F.3d 917, 922 (7th Cir. 2010)).

       A.     Evidence or Arguments Regarding the Exercise of Prosecutorial
              Discretion are Irrelevant and Should Be Excluded from Trial

       The defendant has filed various pretrial motions seeking to obtain discovery in

an effort to challenge the exercise of prosecutorial discretion in seeking charges against

the defendant and a sentence of death. For example, the defendant requested a motion

to compel the United States to disclose “the substance of any communications between


                                                 3
       2:17-cr-20037-JES-JEH # 240         Page 4 of 11



Presidents Trump and Xi [of China] or their immediate staffs concerning this case,”

alleging this may have influenced the Attorney General’s decision to seek a sentence of

death. (R.82) The defendant also filed a motion for discovery based on a claim of

selective prosecution in bringing federal charges against the defendant and seeking a

sentence of death. (R.201)

       This Court denied both of these motions, finding that the motions were without

merit and that the defendant was not entitled to the United States’ internal deliberative

information regarding the exercise of its prosecutorial discretion. (R.91, 231) Given

thatat the defendant is not entitled to information regarding prosecutorial decisions, e.g.

United States v. Armstrong, 517 U.S. 456, 463-64 (1996), it follows that it would be

improper and irrelevant for the defendant to attempt to admit evidence or make

arguments at trial challenging these prosecutorial decisions. The exercise of

prosecutorial discretion is completely irrelevant to whether the United States can meet

its burden of proof in the guilt or penalty phases.

       Moreover, there is no good faith basis to admit evidence or make arguments

challenging prosecutorial decisions. For example, regarding the defendant’s request for

communications involving the President, the Court has noted that “they are absolute

speculation at this point.” (R.91) Regarding the defendant’s selective prosecution claim,

this Court found that the defendant failed to come forward with “some evidence” of

discriminatory effect or intent. (R.231) Additionally, admission of such evidence or

arguments would require a response, resulting in a mini-trial on the exercise of

prosecutorial discretion, which would confuse the issues and mislead the jury.

                                             4
       2:17-cr-20037-JES-JEH # 240        Page 5 of 11



      Because any questioning, evidence, or argument regarding the exercise of

prosecutorial discretion is improper, irrelevant, based on mere speculation, and would

confuse the issues and mislead the jury, this Court should exclude it from the trial.

      B.     Evidence or Arguments Regarding the Commerce Clause, Tenth
             Amendment, or the Interests of the State of Illinois are Irrelevant and
             Should Be Excluded from Trial

      In pretrial motions, the defendant asked this Court to dismiss the kidnapping

charge under the Commerce Clause (R.114), and declare the Federal Death Penalty Act

unconstitutional under the Tenth Amendment (R.117). In oral argument on these

motions on December 14, 2018, counsel for the defendant contended that his case

should have been brought in Illinois state court, and that the sole reason the defendant

was charged in federal court was to seek a sentence of death. This Court denied the

defendant’s motions after finding that the kidnapping statute was a proper exercise of

Congress’s authority under the Commerce Clause (R.202), the FDPA did not violate the

Tenth Amendment (R.207), and the defendant’s arguments regarding the interests of

the State of Illinois were irrelevant to the Tenth Amendment analysis (R.207).

      During trial, the defendant will be free to challenge the federal jurisdictional

element of the kidnapping offense by arguing that the defendant did not use an

automobile or cellular telephone in committing or in furtherance of committing the

offense. See 18 U.S.C. § 1201(a)(1). He should be precluded, however, from introducing

questions, evidence, or arguments that challenge the constitutional basis for his federal

prosecution, or that suggest this case should have been charged in state court. He



                                            5
        2:17-cr-20037-JES-JEH # 240       Page 6 of 11



certainly should be precluded from renewing his baseless argument that the sole reason

he was charged in federal court was because of the availability of a death sentence.

       Any questioning, evidence, or arguments along these lines would be irrelevant to

any material issue in the case. Instead, such argument would seek an acquittal even

though the United States met its burden of proof, which is the definition of seeking

lawless jury nullification. Moreover, such an argument would invite and require a

response from the United States regarding the reasons for federal prosecution, which

would further confuse the issues and mislead the jury.

       The question of which courtroom is the best venue for the defendant’s

prosecution is not the jury’s to answer. The question before them is whether the

defendant is guilty of the crimes charged, and if so, what his punishment should be.

Therefore, the Court should exclude any such questioning, evidence, or argument

related to the basis or reasons for federal prosecution, including questioning, evidence,

or argument regarding the Commerce Clause, Tenth Amendment, or interests of the

State of Illinois.

II.    Evidence And Arguments Regarding The Leaglity Or Admissibility Of
       Evidence Admitted By The Court Should Be Excluded From Trial

       Rule 12(b)(3)(C) of the Federal Rules of Criminal Procedure requires that any

motions to suppress evidence must be raised prior to trial. Similarly, Rule 104(a) states

that the court must decide any preliminary question about whether evidence is

admissible. This is because motions to suppress or exclude evidence must be resolved

by the court, not by a jury. In fact, the defendant in this case has raised numerous such


                                            6
       2:17-cr-20037-JES-JEH # 240        Page 7 of 11



motions which have been denied by this Court. At trial, the jury will be asked to

determine, based on the admitted evidence, whether the United States has proven each

element of each offense beyond a reasonable doubt, and if so, the appropriate sentence

to impose. The jury will not be asked to resolve any issues regarding the suppression or

admission of evidence. Therefore, questioning, evidence, or arguments regarding the

legality or admissibility of evidence are irrelevant, unfairly prejudicial, confusing, and

misleading and should be excluded from trial.

       A.     Evidence or Arguments Regarding the Legality or Admissibility
              of the Defendant’s Recorded Statements to T.B. are Irrelevant and
              Should Be Excluded from Trial

       In a pretrial motion, the defendant requested the suppression of his recorded

statements to T.B., claiming that T.B. acted involuntarily and recorded one of her

conversations with the defendant illegally. (R.96) This Court denied the defendant’s

motion after specifically finding that T.B. voluntarily recorded her conversations with

the defendant and that T.B. did not break the law in making the recordings. (R.203)

Given the Court’s ruling, this evidence will be admitted, and it is not for the jury to

revisit this Court’s evidentiary rulings. For example, it would be irrelevant and a waste

of time for the defendant to question any witness, including T.B., about the legality of

the recordings. Therefore, questioning, evidence, or arguments regarding the legality or

admissibility of the defendant’s recorded statements to T.B. are irrelevant, unfairly

prejudicial, confusing, and misleading and should be excluded from trial.




                                             7
         2:17-cr-20037-JES-JEH # 240        Page 8 of 11



         B.     Evidence or Arguments Regarding the Legality or Admissibility
                of the Defendant’s Recorded Conversations to Law Enforcement
                Agents are Irrelevant and Should Be Excluded from Trial

         Similarly, the defendant requested the suppression of his recorded statements to

FBI agents and University of Illinois Police Department detectives during the

investigation, alleging that they had been taken in violation of his Miranda rights. (R.97)

This Court denied the defendant’s motion, finding that no Miranda violation occurred.

(R.204)1 Therefore, questioning, evidence, or arguments regarding the legality or

admissibility of the defendant’s recorded statements to law enforcement agents are

irrelevant, unfairly prejudicial, confusing, and misleading and should be excluded from

trial.

         C.     Evidence or Arguments Regarding the Legality or Admissibility
                of the FBI’s Search of His Apartment are Irrelevant and Should
                Be Excluded from Trial

         Prior to trial, the defendant requested suppression of all evidence that the FBI

seized from his apartment, alleging that his then-wife’s consent to search was not

voluntary. (R.100) This Court denied the defendant’s motion, specifically holding that

her consent was voluntary. (R.206) Therefore, questioning, evidence, or arguments

regarding the legality or admissibility of the FBI’s search of the defendant’s apartment

are irrelevant, unfairly prejudicial, confusing, and misleading and should be excluded

from trial.



                                                                                             
       The Court reserved judgment with regard to statements made to FBI Special Agent
         1

Harvey Pettry. The United States will not introduce those statements during either phase of the
trial.
                                               8
       2:17-cr-20037-JES-JEH # 240         Page 9 of 11



       D.     Evidence or Arguments Regarding the Legality or Admissibility
              of the Prior Identification of the Defendant by E.H. are Irrelevant
              and Should Be Excluded from Trial

       Prior to trial, the defendant moved this Court to suppress E.H.’s prior

identification of the defendant because the identification procedure was allegedly

unduly suggestive. (R.99) This Court denied the defendant’s motion, specifically

finding that the identification was not the result of an unduly suggestive procedure.

(R.215) Therefore, questioning, evidence, or arguments regarding the legality or

admissibility of E.H.’s prior identification of the defendant are irrelevant, unfairly

prejudicial, confusing, and misleading and should be excluded from trial.




                                             9
      2:17-cr-20037-JES-JEH # 240        Page 10 of 11



                                      CONCLUSION

      Issues of legality and admissibility are for the court, not the jury. The Court has

previously addressed and resolved the issues of legality and admissibility discussed

supra. Accordingly, the United States respectfully requests that the defendant be

precluded from putting questions, evidence, or arguments before the jury relating to

these issues because they would be irrelevant, unfairly prejudicial, confusing, and

misleading.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                           /s/ James B. Nelson
Eugene L. Miller                              James B. Nelson
Assistant United States Attorney              Trial Attorney
201 S. Vine St., Suite 226                    Capital Case Section
Urbana, IL 61802                              United States Department of Justice
Phone: 217/373-5875                           1331 F. Street NW, Room 625
Fax: 217/373-5891                             Washington, DC 20004
eugene.miller@usdoj.gov                       Phone: 202/598-2972
                                              james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                           10
       2:17-cr-20037-JES-JEH # 240        Page 11 of 11



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                            11
